McDonald, J.
Concurring.
The defendant was prosecuted and convicted of the offence charged against him, before the Corporation Court of the City of Savannah for the violation of an ordinance of the city. The General Assembly of Georgia has passed an act, making it an offence punishable by fine, to harbor seamen. Instead of. prosecuting the defendant for a violation of this State law, he was prosecuted, tried and convicted for the same offence, in violation of a city ordinance. The authorities of the city of Savannah cannot change, modify, or repeal a statute of the State. The legislative authority of the State is paramount to a like authority in any corporation. Even if the power existed in the Mayor and Aldermen of the city of Savannah, to legislate on this subjeet, it was in subordination to the higher legislative power existing in the General Assembly, and it could pass no ordinance coming in conflict in any manner with a statute.
But if the Mayor and Aldermen of the city of Savannah and the Hamlets thereof have power to legislate on this subject, whence did they derive it ? In this State the people alone, *90in which all legislative power primarily exists, can create a depository of that power. They can delegate that power, and they alone; and when they speak and confide it, and do not make it assignable to a particular body, there it abides. The Legislature cannot delegate its power. The people in their Constitution have declared where it shall exist, and by whom it shall be exercised. It is sufficient to say, that they have not authorized this great sovereign power of legislation to be partitioned and parceled out to counties or Corporation Courts, or any subordinate legislators. I do not hold that the Legislature cannot create a corporation, in virtue of its Constitutional power, and invest it with authority to pass by-laws. The ordinance, it is sufficient to say, under which the defendant was tried and convicted in the Corporation Court, is not a by-law.
It is unnecessary to consider other points which the record presents.
I concur in affirming the judgment of the Court below.